 


110 HR 86 IH: Oil and Gas-to-Alternatives Swap (OGAS) Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 86 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Biggert (for herself, Mr. Ehlers, Mr. Johnson of Illinois, and Mr. Kirk) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand and extend the incentives for alternative fuel vehicles and refueling property and to repeal the oil and gas production incentives added by the Energy Policy Act of 2005. 
 
 
1.Short titleThis Act may be cited as the Oil and Gas-to-Alternatives Swap (OGAS) Act of 2007. 
2.Repeal of oil and gas production incentives added by the Energy Policy Act of 2005 
(a)Repeal of credit for facilities producing coke or coke gas 
(1)In generalSection 29 of the Internal Revenue Code of 1986 (after the repeal made by subsection (b)) is amended by striking subsection (h). 
(2)Effective dateThe amendment made by paragraph (1) shall apply to fuel sold after the date of the enactment of this Act. 
(b)Repeal of modification of credit for producing fuel from nonconventional sourceSection 1322 of the Energy Policy Act of 2005, and the amendments made by such section, are hereby repealed; and the Internal Revenue Code of 1986 shall be applied and administered as if such section and amendments had never been enacted. 
(c)Repeal of amortization of geological and geophysical expenditures 
(1)In generalSection 167 of such Code is amended by striking subsection (h). 
(2)Conforming amendmentParagraph (3) of section 263A(c) of such Code is amended by striking 167(h),. 
(3)Effective dateThe amendments made by this subsection shall apply to amounts paid or incurred after the date of the enactment of this Act in taxable years ending after such date. 
3.Expansion and extension of incentives for alternative fuel vehicles and refueling property 
(a)Repeal of limitation on number of new qualified hybrid and advanced lean-burn technology vehicles eligible for credit 
(1)In generalSection 30B of such Code is amended by striking subsection (f) and by redesignating subsections (g), (h), (i), and (j) as subsections (f), (g), (h), and (i), respectively. 
(2)Conforming amendments 
(A)Paragraph (25) of section 38(b) of such Code is amended by striking section 30B(g)(1) and inserting section 30B(f)(1). 
(B)Paragraph (3) of section 55(c) of such Code is amended by striking 30B(g)(2) and inserting 30B(f)(2). 
(C)Paragraph (36) of section 1016(a) of such Code is amended by striking section 30B(h)(4) and inserting section 30B(g)(4). 
(D)Subsection (m) of section 6501 of such Code is amended by striking 30B(h)(9) and inserting 30B(g)(9). 
(b)Extension of termination date on availability of credits for certain vehiclesSubsection (i) of section 30B of such Code, as redesignated by subsection (a), is amended— 
(1)by striking December 31, 2010 in paragraph (2) (relating to new advanced lean burn technology motor vehicles and certain new qualified hybrid motor vehicles) and inserting December 31, 2012, 
(2)by striking December 31, 2009 in paragraph (3) (relating to other new qualified hybrid motor vehicles) and inserting December 31, 2012, and 
(3)by striking December 31, 2010 in paragraph (4) (relating to new qualified alternative fuel vehicles) and inserting December 31, 2012. 
(c)Rate of credit for alternative fuel vehicle refueling property increased from 30 to 60 percent 
(1)In generalSubsection (a) of section 30C of such Code is amended by striking 30 percent and inserting 60 percent. 
(2)Effective dateThe amendment made by this subsection shall apply to property placed in service after the date of the enactment of this Act. 
(d)3-year extension of credit for alternative fuel vehicle refueling propertyParagraph (2) of section 30C(g) of such Code is amended by striking December 31 2009 and inserting December 31, 2012. 
 
